                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



RAFAEL DOMINGUEZ and CESAR                              CIVIL ACTION NO.: 3:16-cv-00144
GRULLON, Individually and on Behalf of
All Other Persons Similarly Situated,
                          Plaintiffs,

vs.

FUTURE TECHNOLOGIES, LLC,
                 Defendant.



            ORDER GRANTING PLAINTIFFS’ UNCONTESTED MOTION FOR
              PRELIMINARY APPROVAL OF COLLECTIVE AND CLASS
                           ACTION SETTLEMENT

       This matter is before the Court on Plaintiffs’ Uncontested Motion for Preliminary Approval

of Collective and Class Action Settlement. Having reviewed the Motion, the Settlement

Agreement, the accompanying materials, and the record in this case, and for good cause shown:

       IT IS HEREBY ORDERED AND ADJUDGED THAT:

Preliminary Approval of Settlement Agreement

       1.         The Court finds for the purposes of preliminary approval, that the proposed

settlement, as set forth in the Settlement and Release Agreement, is fair, reasonable, adequate, and

in the best interest of the FLSA Class and Rule 23 Class.        The Court further finds that the

Settlement was entered into at arm’s length by highly experienced counsel. The Court therefore

preliminarily approves the proposed settlement.

Class Certification

       2.      The Court conditionally certifies, for settlement purposes only, pursuant to 29

U.S.C. § 216 an FLSA Class, defined as:
             all current or former technicians employed by Future Technologies, LLC during
             the Class Period1 who properly fill out and return the Opt-in Form (attached to
             the Class Notice) before the expiration of the Opt-In/Opt-Out/Objection
             Deadline.

        3.      The Court conditionally certifies, for settlement purposes only, pursuant to Federal

Rule of Civil Procedure 23(a) and 23(b)(3), a Rule 23 Class defined as:

             all current or former technicians who were employed by Future Technologies, LLC in
             Connecticut, Nebraska, Virginia, Rhode Island, and Ohio during the Class Period who
             do not properly fill out and return the Opt-out Form (attached to the Class Notice)
             before the expiration of the Opt-In/Opt-Out/Objection Deadline.

Excluded from the FLSA Class and Rule 23 Class are: Future Technologies, LLC; any of its

parents, subsidiaries, or affiliates; any entity controlled by it; any officer, director, member,

manager, legal representative, predecessor, successor, or assignee; any person who has previously

released claims that will be released by this settlement; and federal, state, and local governments

(including all agencies and subdivisions thereof, but excluding employees thereof) and the

judge to whom the matter is assigned and any member of his immediate family.

        4.      Pursuant to the Settlement Agreement, and for settlement purposes only, the Court

finds as to the Rule 23 Class that:

                    a. the class is so numerous that joinder of all members is impracticable;

                    b. there are questions of law or fact common to the class;

                    c. the claims of the named Plaintiffs are typical of the claims of the class;

                    d. the named Plaintiffs will fairly and adequately protect the interests of the

                        class;

                    e. questions of law and fact common to class members predominate over any

                        questions affecting only individual class members; and,


1
 The Court adopts the definitions set forth in the Settlement Agreement to the extent not otherwise
defined herein.

                                                    2
                    f. a class action is superior to other available methods for fairly and efficiently

                        adjudicating the controversy.

        5.      Pursuant to the Settlement Agreement, and for settlement purposes only, the Court

finds as to the FLSA Class that the members of the class, including the Plaintiffs, are similarly

situated with respect to the alleged violations of the FLSA.

        6.      The Court appoints Plaintiffs Rafael Dominguez and Caesar Grullon as Class

Representatives.

        7.      The Court appoints Jeffrey S. Morneau of Connor & Morneau, LLP, 273 State

Street Springfield, MA 01103 as Class Counsel.

Notice To Potential Class Members

        8.         The Court approves, as to form and content, the Class Notice attached to the

Settlement Agreement, and finds that distribution of the Class Notice substantially in accordance

with Section 3 of the Settlement Agreement meets the requirements of Federal Rule of Civil

Procedure No. 23(c) and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et. seq., due

process, and is the best notice practicable under the circumstances and shall constitute due and

sufficient notice to all persons entitled thereto.

        9.      The Court approves the following schedule for dissemination of the Class Notice,

requesting exclusion, opting-in to the FLSA Class, or objecting to the settlement, submitting

papers in connection with final approval, and the Final Approval Hearing, as follows:

  Within 10 days after full      Future Technologies, LLC will provide the Settlement
  execution and filing of the    Administrator with a list, in electronic form, of the names, Social
  Settlement Agreement           Security Numbers, and last known addresses of all potential
  with the Court                 members of each of the classes identified herein.




                                                     3
  Within 21 days after entry   Settlement Administrator shall mail to All Class Members by first-
  of Preliminary Approval      class mail the Class Notice, Opt-in Form, Opt-out Form, and a
  Order                        stamped, self-addressed envelope or business reply mail envelope.



  Upon mailing of Class        Opt-In/Opt-Out/Objection Period begins.
  Notice
  45 days after mailing of     Opt-In/Opt-Out/Objection Deadline.
  Class Notice
                               Deadline for postmarking and mailing to Settlement
                               Administrator Opt-in Form and/or Opt-out Form.

                               Deadline for filing Objections.
  Within 10 days after Opt-    Plaintiffs shall file a motion for final approval of settlement, an
  In/Opt-Out/Objection         application for the award of attorneys’ fees, costs, and enhancement
  Deadline                     awards for Plaintiffs, and a proposed Final Approval Order.

  Within 7 days of receipt     The Class Notice will be re-mailed by the Settlement
  by the Settlement            Administrator to the new address.
  Administrator of any
  Class Notice that is
  returned via USPS with a
  forwarding address
  Within 7 days of receipt     Settlement Administrator shall conduct address searches using a
  by the Settlement            skip trace on these addresses by using Accurint (LEXISNEXIS
  Administrator of any         Company) and re-mail to any Person for whom updated address
  Class Notice that is         information is located. No future address checking shall be required
  returned undeliverable or    or performed.
  without a forwarding
  address
  At least 21 days prior to    Class Counsel shall serve and file an affidavit of the Settlement
  Final Approval Hearing       Administrator declaring compliance with the notice provisions of
                               this Order and CAFA notice requirements.
  At least 7 days prior to the The parties shall file responses to any Objections.
  Final Approval Hearing
  90 days after Settlement     Earliest date for entry of Final Approval Order.
  Administrator serves
  notice required under 28
  U.S.C. § 1715(b)

Claims Administration

       10.    The Court approves KCC as the Settlement Administrator, with the responsibilities

set forth in the Settlement Agreement.

                                                4
       11.     Any potential member of any of the classes identified herein may request to be

excluded (or “opt-out”) from the Rule 23 Class by following the requirements set forth in Section

3.4 of the Settlement Agreement. Except for those Persons who have properly filled out and timely

returned an Opt-out Form, All Class Members will be bound by the Settlement Agreement and the

Final Approval Order, including the Releases. Opt-out Forms that are not properly filed out and

timely returned will be considered invalid and of no effect, and the Person will be bound by any

Orders entered by the Court, including the Final Approval Order and the releases contemplated

thereby.

       12.     Any potential member of the FLSA Class may submit an Opt-in Form by following

the requirements set forth in Section 3.5 of the Settlement Agreement.

       13.     Any Person that properly fills out and timely returns an Opt-out Form but does not

properly fill out and timely return an Opt-In Form shall not: (a) be bound by any orders or the

Final Approval Order nor by the Releases contained therein; (b) be entitled to any relief under the

Settlement Agreement; (c) gain any rights by virtue of the Settlement Agreement; or (d) be entitled

to object to any aspect of the Settlement Agreement.

       14.     Any Person who intends to object to the settlement must do so by the Opt-In/Opt-

Out/Objection Deadline. Any Person eligible to object shall follow the requirements set forth in

Section 3.8 of the Settlement Agreement. Any Person that does not timely file an Objection by the

Opt-In/Opt-Out/Objection Deadline shall be foreclosed from objecting to this settlement unless

otherwise ordered by the Court.

       15.     Upon the filing of an objection, Class Counsel and Defendant’s Counsel may take

the deposition of the Person objecting pursuant to the Federal Rules of Civil Procedure at an agreed-

upon time and location, and to obtain any evidence relevant to the Objection. Failure by an



                                                 5
objector to make himself or herself available for deposition or comply with expedited discovery

may result in the Court striking the objection. The Court may tax the costs of any such discovery

to the objector or the objector’s counsel if the Court determines that the Objection is frivolous or

is made for an improper purpose.

Final Approval Hearing

       16.     A Final Approval Hearing is hereby scheduled to be held before the undersigned

on February 5, 2019 at 3:00pm, to consider the fairness, reasonableness and adequacy of the

Settlement Agreement, the entry of a Final Approval Order and judgment in the case, any

petition for attorneys’ fees, costs and reimbursement of expenses made by Class Counsel, service

awards to named Plaintiffs, and any other related matters that are brought to the attention of the

Court in a timely fashion.

       17.     Any Person that has not properly completed and timely returned an Opt-out Form

may appear at the Final Approval Hearing in person or by counsel and may be heard, to the extent

allowed by the Court, either in support of or in opposition to the fairness, reasonableness, and

adequacy of the Settlement Agreement; provided, however, that no person shall be heard in

opposition to the Settlement Agreement, and no papers or briefs submitted by or on behalf of any

such person shall be accepted or considered by the Court, unless, in accordance with the deadlines

above, such person complied with the requirements of the Settlement Agreement for filing

Objections.

       18.     The date and time of the Final Approval Hearing shall be set forth in the Class

Notice but shall be subject to adjournment by the Court without further notice to the members of

any class other than which may be posted on the Court’s Electronic Case Filing (ECF) system.

       19.     If final approval of the settlement is not granted, or if the settlement is terminated

for any reason, the settlement and all proceedings had in connection therewith shall be without
                                                 6
prejudice to the parties’ rights and the parties shall return to the status quo ante, and all Orders

issued pursuant to the settlement and preliminary and final approval process shall be vacated. In

such event, the Settlement Agreement and all negotiations concerning it shall not be used or

referred to in this action for any purpose whatsoever.

Miscellaneous Relief

       20.     The Settlement Agreement is approved and adopted in connection with this

Preliminary Approval Order in all other respects except to the extent inconsistent with this

Preliminary Approval Order.

       21.     Upon entry of the Preliminary Approval Order: (a) the Stipulation to Toll Statute

of Limitations (Doc. 20-1), and the approval order entered by the Court on July 18, 2016 (Doc.

22), are vacated; and (b) the applicable statutes of limitations shall recommence upon entry of

the Preliminary Approval Order.

       22.      The Court hereby stays all other proceedings in this Court other than those

proceedings necessary to carry out or enforce the terms and conditions of the settlement, until

the Effective Date of the settlement has occurred.

       23.       Additionally, the Court hereby prohibits and/or enjoins any other Person or

counsel from representing or prosecuting any claims on behalf of any of the classes identified

herein in any other Court.



       So ordered.

       Dated at Bridgeport, Connecticut, this 30th day of October 2018.

                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge



                                                 7
